                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                        Case No. 17-cr-00191-JST-1
                                                       Plaintiff,                           ORDER DENYING MOTION TO
                                   8
                                                                                            SUPPRESS
                                                v.
                                   9
                                                                                            Re: ECF No. 56
                                  10       KENNETH TAYLOR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Kenneth Taylor’s motion to suppress. ECF No. 56. The

                                  14   Court held an evidentiary hearing on November 9, 2018, and the parties filed post-hearing briefs.

                                  15   The Court will now deny the motion.

                                  16   I.      BACKGROUND

                                  17           On February 17, 2016, the government obtained a search warrant for Taylor’s residence at

                                  18   6877 Elverton Drive in Oakland, California. ECF No. 56-2 at 2. It obtained a second warrant,

                                  19   nearly identical in substance, on February 24, 2016. ECF No. 56-3 at 2.

                                  20           The parties did not submit copies of the application for the second warrant, but they both

                                  21   cite to the application for the first warrant as the relevant application. See ECF No. 56-2 at 12-

                                  22   106.1 The Court does the same, as the minor differences in the affidavit are not relevant to the

                                  23   Court’s analysis. See ECF No. 79-3 at 68 (testimony at evidentiary hearing that “the majority [of

                                  24   the second affidavit] was the same as the first, but there was some additional language . . . a

                                  25   paragraph or two added for the forfeiture of assets that may be found at the site”).

                                  26
                                  27
                                       1
                                  28    This attachment is missing two pages of the affidavit. Those pages may be found at ECF No.
                                       79-5 at 42-43.
                                   1          The warrant states that two attachments are “incorporated herein by reference.” 2 ECF No.

                                   2   56-3 at 2. Attachment A describes the premises to be searched. Id. at 3. Attachment B describes

                                   3   the items to be seized:

                                   4
                                                      For the period January 1, 2006 through the present, all items and
                                   5                  records which constitute evidence, fruits, or instrumentalities of
                                                      violations of Title 26 U.S.C. Section 7201, attempting to evade the
                                   6                  assessment of a tax or payment thereof; Title 26 U.S.C. Section
                                                      7206(1), willfully making and subscribing to a materially false
                                   7                  return; Title 31 U.S.C. Section 5314 and 5322(a), willful violation
                                                      of foreign bank and financial account reporting requirements; Title
                                   8                  18 U.S.C. Sections 1343 and 1349, wire fraud and attempts/
                                                      conspiracies to commit wire fraud; Title 18 U.S.C. Section
                                   9                  1956(a)(1), money laundering – financial transaction offense; and 18
                                                      U.S.C. § 371, entering into an agreement or conspiracy to defraud
                                  10                  the government including the items listed below.

                                  11   Id. at 4. Section I of Attachment B provides that the “items and records” to be seized “are those

                                  12   items relating to” a list of twenty-two individuals and entities, as well as “[e]ntities with
Northern District of California
 United States District Court




                                  13   variations” of the listed names and “[a]ny other entities and individuals engaging in financial

                                  14   transactions with the [listed] individuals and entities.” Id. at 4-5. Section II identifies nineteen

                                  15   categories of tangible items to be seized. 3 Id. at 5-7. Section III identifies eight categories of

                                  16   computers and electronic evidence to be seized. Id. at 7-8.

                                  17          The application for a search warrant was submitted by Internal Revenue Service Special

                                  18   Agent James Hade. ECF No. 56-2. It references an “ATTACHED AFFIDAVIT AND

                                  19   ATTACHMENTS” that include Attachments A and B described above, as well as Attachment C,

                                  20   a “PROTOCOL FOR SEARCHING DEVICES OR MEDIA THAT STORE DATA

                                  21   ELECTRONICALLY” (“ESI protocol”), and Attachment D, an affidavit from Federal Bureau of

                                  22   Investigations Special Agent Steven Coffin submitted in support of prior search warrants. Id. at

                                  23   12-106. The warrant itself does not explicitly incorporate the affidavit or Attachments C or D, but

                                  24

                                  25   2
                                        Unless otherwise stated, all references to the warrant in this order refer to the second warrant,
                                  26   which was executed on February 25, 2016. ECF No. 56-3 at 9.
                                       3
                                  27    Attachment B to the second warrant “limited [certain] records seized to be those related to Ken
                                       Taylor and his related business entities” and added several paragraphs to the list of items to be
                                  28   seized. ECF No. 79-3 at 92-93; compare ECF No. 56 2 at 5-7 (Attachment B to first warrant) with
                                       ECF No. 56-3 at 5-7 (Attachment B to second warrant).
                                                                                        2
                                   1   it includes boilerplate language that the magistrate judge “find[s] that the affidavit(s), or any

                                   2   recorded testimony, establish probable cause” to search the Elverton residence. ECF No. 56-3

                                   3   at 2.

                                   4           Hade’s affidavit describes his qualifications as a licensed certified public accountant and

                                   5   his experience and training as a Special Agent to support his “familiar[ity] with the methods and

                                   6   practices used by individuals and organizations engaged in money laundering and violations of the

                                   7   Internal Revenue Code.” ECF No. 56-2 at 17-19. He states that, based on his experience and

                                   8   training, “individuals using e-mail, computers, and other electronic devices tend to retain digital

                                   9   data for longer periods of time, spanning multiple years and even indefinitely.” Id. at 19. He

                                  10   further states that individuals engaged in financial fraud often maintain records of their crimes at

                                  11   their personal residences and on electronic devices, including personal computers, and that, “[i]n

                                  12   this case, witnesses and other evidence, such as e-mails, indicate that Taylor and his business
Northern District of California
 United States District Court




                                  13   associates used computers and/or other digital devices, to conduct business and fraudulent

                                  14   activities.” Id. at 20-22. In addition, Hade states that “Taylor often and consistently used his

                                  15   home as his business address throughout the period of the fraud schemes,” and that internet

                                  16   protocol (“IP”) records revealed that two email addresses associated with the alleged fraud

                                  17   schemes were accessed several times from Taylor’s residence during the time the fraud schemes

                                  18   were alleged to have occurred. Id. at 21, 52.

                                  19           Both the Hade and Coffin affidavits present a detailed description of allegedly fraudulent

                                  20   schemes in which Taylor allegedly participated. Id. at 32-56, 75-105. Coffin’s affidavit focuses

                                  21   mainly on Success Bullions USA (“SBUSA”) and does not mention Taylor specifically, but Hade

                                  22   notes that although “Taylor did not openly purport to be an employee of SBUSA . . . , evidence

                                  23   obtained during the investigation indicates Taylor had an active role in creating, promoting, and

                                  24   operating SBUSA.” Id. at 37. Hade’s affidavit also identifies several other companies allegedly

                                  25   linked to Taylor and describes their role, and his, in the alleged fraud and tax evasion schemes. Id.

                                  26   at 32-56. Several of these companies listed 6877 Elverton Drive as their address on organizational

                                  27   documents and with financial institutions. Id. at 50, 52-55.

                                  28           Attachment C to Hade’s affidavit is a two-page protocol for searching electronically stored
                                                                                          3
                                   1   information (“ESI”). Id. at 64-65. At the evidentiary hearing, Hade testified that this is a

                                   2   “standard form protocol” that was not drafted for this particular warrant. ECF No. 79-3 at 90.

                                   3          Hade executed the warrant on February 25, 2016, and in the course of doing so, “handed

                                   4   Angela Taylor, Defendant Taylor’s spouse, a copy of the search warrant.” ECF No. 56-3 at 9;

                                   5   ECF No. 63-1 ¶ 6. “Prior to execution of the search warrant . . . , members of the search warrant

                                   6   team, which included IRS-CI [Internal Revenue Service Criminal Investigation] agents and two

                                   7   agents of the Federal Bureau of Investigation, were provided copies of the unsigned search

                                   8   warrant affidavit later submitted to [the magistrate judge],” as well as Attachment B. ECF No.

                                   9   63-1 ¶ 5. In Hade’s experience, “it is the practice of IRS-CI agents executing search warrants in

                                  10   this District to review the search warrant affidavit and Attachment B (Items to be Seized) prior to

                                  11   participating in a search warrant.” Id. At the evidentiary hearing, Scott Friesen, an IRS computer

                                  12   investigative specialist on whom Hade relied “to image and search any data-storing devices which
Northern District of California
 United States District Court




                                  13   could have contained digital evidence,” confirmed that it is his practice to read the affidavit and its

                                  14   attachments before or during a search. Id. ¶ 8; ECF No. 79-3 at 13. He did not recall either way

                                  15   whether he received a copy of the affidavit in this case, but the record demonstrates that, prior to

                                  16   the search, Friesen received copies of the affidavit, Attachment A, the first version of Attachment

                                  17   B, and Attachment C. Id. at 20; ECF Nos. 79-4 & 79-5.

                                  18          During the search, the government seized tangible documents, including financial and tax

                                  19   records, as well as eighteen electronic devices. ECF No. 56-3 at 10-15. Taylor contends that the

                                  20   seized devices include “the Apple iPhone on Mrs. Taylor’s person and numerous hard drives

                                  21   related to Mr. Taylor’s work as a music producer.” ECF No. 56-1 ¶ 11. Forensic examinations of

                                  22   the devices occurred off-site at a later date, and over 35,000 pages of images were taken from the

                                  23   devices and produced to all three defendants in discovery. Id. ¶ 12; ECF No. 63-1 ¶ 8. Hade

                                  24   “specifically recall[s] documents that did not fall under the scope of the warrant. These

                                  25   documents were not seized, but left at their original locations within Taylor’s residence and

                                  26   storage unit.” ECF No. 63-1 ¶ 6. Similarly, Friesen testified that he did not seize all electronic

                                  27   devices encountered during the search, and he did not copy any files from devices that did not

                                  28   contain any items responsive to Attachment B. ECF No. 79-3 at 28-29, 46.
                                                                                          4
                                   1          Hade acknowledges that the government committed several violations of the ESI protocol.

                                   2   For example, “six emails and one attached document” from one of the items seized “were

                                   3   erroneously retained as evidence that exceeded the date restrictions of the warrant.” ECF No. 63-1

                                   4   ¶ 10. Additionally, “[a] complete forensic image of one iPhone was . . . mistakenly kept in its

                                   5   entirety and treated as seized evidence . . . [and] produced with discovery in this case.” ECF No.

                                   6   63-1 ¶ 11. “Analytic reports . . . for the two iPhones and one iPad . . . were [also] produced with

                                   7   discovery in this case . . . [and] were not destroyed as they should have been pursuant to the

                                   8   Search Warrant protocol.” Id. ¶ 12. Moreover, “[a]fter imaging, . . . thirteen devices were

                                   9   determined . . . to not contain any evidence based on the scope of the Search Warrant,” but the

                                  10   forensic images of these devices “were set aside,” rather than being “destroyed . . . as they should

                                  11   have been pursuant to the Search Warrant protocol.” Id. ¶ 13. Similarly, the government notes in

                                  12   its opposition that “[u]pon reviewing Defendant Taylor’s motion, the government identified five
Northern District of California
 United States District Court




                                  13   emails dated prior to the date restriction in the Search Warrant. The government will not use, and

                                  14   will delete, these documents as outside the scope of the search warrant.” ECF No. 63 at 9 n.3; see

                                  15   also id. at 12 n.2 (“The government will not seek to introduce evidence not searched within the

                                  16   period provided in the ESI protocol.”).

                                  17          The Court held an evidentiary hearing on November 9, 2018. ECF No. 75. It ordered the

                                  18   parties to present evidence on two issues: whether Hade’s search warrant affidavit and its

                                  19   attachments were attached to or accompanied the warrant at the time of execution, and “[w]hether

                                  20   the procedure used to search electronic devices was reasonable.” ECF No. 67 at 1. The

                                  21   government presented Hade and Friesen as witnesses. Taylor called no witnesses.

                                  22   II.    LEGAL STANDARD
                                  23          The Fourth Amendment provides that “no Warrants shall issue, but upon probable cause,

                                  24   supported by Oath or affirmation, and particularly describing the place to be searched and the

                                  25   persons or things to be seized.” U.S. Const. amend. IV. When presented with an affidavit or other

                                  26   information in support of a search warrant, a magistrate judge “must issue the warrant if there is a

                                  27   probable cause to search for and seize a person or property.” Fed. R. Crim. P. 41(d).

                                  28
                                                                                         5
                                   1
                                                      The task of the issuing magistrate is simply to make a practical,
                                   2                  common-sense decision whether, given all the circumstances set
                                                      forth in the affidavit before him, including the “veracity” and “basis
                                   3                  of knowledge” of persons supplying hearsay information, there is a
                                                      fair probability that contraband or evidence of a crime will be found
                                   4                  in a particular place.

                                   5   Illinois v. Gates, 462 U.S. 213, 238 (1983). “Whether there is a fair probability depends upon the

                                   6   totality of the circumstances, including reasonable inferences, and is a commonsense, practical

                                   7   question.” United States v. Kelley, 482 F.3d 1047, 1050 (9th Cir. 2007) (internal quotation marks

                                   8   and citation omitted). A reviewing court should give deference to a magistrate’s finding of

                                   9   probable cause and uphold it “if there is a substantial basis for concluding that the affidavit in

                                  10   support of the warrant established probable cause.” United States v. Greany, 929 F.2d 523, 524

                                  11   (9th Cir. 1991). “To meet this test, the facts must be sufficient to justify a conclusion that the

                                  12   property which is the object of the search is probably on the premises to be searched at the time
Northern District of California
 United States District Court




                                  13   the warrant is issued.” Id. at 524-25.

                                  14          “[F]or a search to be reasonable, the warrant must be specific. Specificity has two aspects:

                                  15   particularity and breadth. Particularity is the requirement that the warrant must clearly state what

                                  16   is sought. Breadth deals with the requirement that the scope of the warrant be limited by the

                                  17   probable cause on which the warrant is based.” In re Grand Jury Subpoenas Dated Dec. 10, 1987,

                                  18   926 F.2d 847, 856-57 (9th Cir. 1991) (citations omitted). The particularity requirement is

                                  19   designed to overcome “the specific evil [of] the ‘general warrant’” by avoiding “a general,

                                  20   exploratory rummaging in a person’s belongings.” Coolidge v. New Hampshire, 403 U.S. 443,

                                  21   467 (1971).

                                  22                  By limiting the authorization to search to the specific areas and
                                                      things for which there is probable cause to search, the requirement
                                  23                  ensures that the search will be carefully tailored to its justifications,
                                                      and will not take on the character of the wide-ranging exploratory
                                  24                  searches the Framers intended to prohibit.
                                  25   Maryland v. Garrison, 480 U.S. 79, 84 (1987). Particularity “prevents the seizure of one thing

                                  26   under a warrant describing another. As to what is to be taken, nothing is [to be] left to the

                                  27   discretion of the officer executing the warrant.” United States v. Cardwell, 680 F.2d 75, 77 (9th

                                  28   Cir. 1982) (quoting Marron v. United States, 275 U.S. 192, 196 (1927)).
                                                                                          6
                                   1          “The specificity required in a warrant varies depending on the circumstances of the case

                                   2   and the type of items involved. Warrants which describe generic categories of items are not

                                   3   necessarily invalid if a more precise description of the items subject to seizure is not possible.”

                                   4   United States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986). When determining whether a warrant

                                   5   is sufficiently specific, a reviewing court should consider:

                                   6                  (1) whether probable cause exists to seize all items of a particular
                                                      type described in the warrant; (2) whether the warrant sets out
                                   7                  objective standards by which executing officers can differentiate
                                                      items subject to seizure from those which are not; and (3) whether
                                   8                  the government was able to describe the items more particularly in
                                                      light of the information available to it at the time the warrant was
                                   9                  issued.
                                  10   Id. at 963-64 (citations omitted). “The standard of review for the specificity of a warrant is de

                                  11   novo.” United States v. Wong, 334 F.3d 831, 836 (9th Cir. 2003).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          A.      Incorporation of the Affidavit into the Warrant

                                  14          Before considering whether the search warrant in this case complied with the Fourth

                                  15   Amendment, the Court must first determine “the threshold question of whether the warrant

                                  16   incorporated [Hade’s] affidavit.” United States v. SDI Future Health, Inc., 568 F.3d 684, 699 (9th

                                  17   Cir. 2009). “If [the affidavit] was incorporated, then we evaluate the affidavit and the warrant as a

                                  18   whole, allowing the affidavit to cure any deficiencies in the naked warrant.” Id. (internal

                                  19   quotation marks and citation omitted). An affidavit is incorporated “only if (1) the warrant

                                  20   expressly incorporated the affidavit by reference and (2) the affidavit either is attached physically

                                  21   to the warrant or at least accompanies the warrant while agents execute the search.”4 Id. at 699

                                  22   (quoting United States v. Kow, 58 F.3d 423, 429 n.3 (9th Cir. 1995), and citing United States v.

                                  23   Vesikuru, 314 F.3d 1116, 1120 (9th Cir. 2002)).

                                  24          As to the first prong, “[a] warrant expressly incorporates an affidavit when it uses suitable

                                  25   words of reference.” Id. (internal quotation marks and citation omitted). The warrant in this case

                                  26
                                       4
                                  27     An affidavit may not “expand the scope of a legitimate warrant beyond its express limitations” –
                                       a contention not at issue in this case. United States v. Sedaghaty, 728 F.3d 885, 913 (9th Cir.
                                  28   2013). But it can “cure a defective warrant. That circumstance has arisen when there is a clerical
                                       error or when the warrant is overbroad but could be cured by a particularized affidavit.” Id.
                                                                                          7
                                   1   does not state explicitly that the affidavit is incorporated, but it does include boilerplate language

                                   2   that the magistrate judge “find[s] that the affidavit(s), or any recorded testimony, establish

                                   3   probable cause” to search the Elverton residence. ECF No. 56-3 at 2. Although this is not “the

                                   4   most precise language of reference possible,” it is sufficient to achieve the goal of incorporation

                                   5   by reference. SDI Future Health, 568 F.3d at 700. It is enough for a warrant to “point[] to the

                                   6   affidavit explicitly, noting ‘the supporting affidavit(s)’ as the ‘grounds for application for issuance

                                   7   of the search warrant.’” Id. Likewise, it is sufficient for a warrant to include language that,

                                   8   “[u]pon the sworn complaint made before me there is probable cause to believe that the [specified]

                                   9   crime[] . . . has been committed.” Vesikuru, 314 F.3d at 1120 (9th Cir. 2002) (emphasis in

                                  10   original). The warrant’s language in this case is not materially distinguishable from that found

                                  11   acceptable by the Ninth Circuit in SDI Future Health and Vesikuru. It is therefore “suitable” to

                                  12   incorporate the affidavit by reference.5
Northern District of California
 United States District Court




                                  13          As to the second prong, it is undisputed that the affidavit was not physically attached to the

                                  14   warrant, so the Court must consider whether the affidavit “accompanie[d] the warrant while agents

                                  15   execute[d] the search.” Kow, 58 F.3d at 429 n.3. The Ninth Circuit has held that an affidavit

                                  16   accompanied the warrant where:

                                  17                  [the executing agent] and the search team had copies of the affidavit
                                                      in their possession when they executed the warrant. Although it is
                                  18                  unclear whether each member of the team had his own copy as he
                                                      conducted the search, the magistrate accepted [the agent’s]
                                  19                  representation that “the affidavit was available during the search for
                                                      reference by any member of the Government’s search team.” By
                                  20                  making the affidavit available, the search team ensured that it
                                                      “accompanied the warrant” to satisfy the requirements of
                                  21                  incorporation. Nothing more is necessary for the affidavit to
                                                      ensure “that the discretion of the officers executing the warrant is
                                  22                  limited.”

                                  23   SDI Future Health, 568 F.3d at 700-01 (quoting United States v. Towne, 997 F.2d 537, 548 (9th

                                  24   Cir. 1993) (internal quotation marks omitted)). The government is not required to demonstrate

                                  25
                                       5
                                  26    The Court inadvertently muddled the record when it stated at the evidentiary hearing that it did
                                       not believe there was any dispute that the warrant did not “explicitly” incorporate the affidavit.
                                  27   See ECF No. 79-3 at 87-88, 96. The warrant explicitly “incorporate[s] herein by reference”
                                       Attachments A and B and does not contain similar language regarding the affidavit. ECF No.
                                  28   56-3 at 2. However, based on the authority cited above, the language in the warrant was
                                       nonetheless suitable to expressly incorporate the affidavit by reference.
                                                                                         8
                                   1   that the executing agents actually relied on the affidavit during the search. Id. at 701 n.10. Here,

                                   2   Hade’s declaration states that he provided members of the search team with “copies of the

                                   3   unsigned search warrant affidavit later submitted to [the magistrate]” two days prior to the search.

                                   4   ECF No. 63-1 ¶ 2; see also ECF No. 79-5 (email correspondence sending affidavit, without

                                   5   attachments, and tentative operations plan to search team). Because the affidavit was sealed at the

                                   6   time the warrant was executed, it was standard practice not to attach the affidavit to the warrant or

                                   7   to bring a physical copy of the affidavit to the search. ECF No. 79-3 at 70-71. However, Hade

                                   8   testified that he had access to the electronic version of the affidavit on his Blackberry mobile

                                   9   device at the time of the search. Id. at 71. Although Hade did not explicitly state that he was able

                                  10   to share such access with other members of the search team, that is the only reasonable inference.

                                  11   The Court therefore finds that the affidavit was available to members of the search team, and that

                                  12   the affidavit accompanied the warrant at the time of the search.
Northern District of California
 United States District Court




                                  13          Since both prongs of incorporation have been satisfied, the Court will “evaluate the

                                  14   affidavit and the warrant as a whole.” SDI Future Health, 568 F.3d at 699.

                                  15          B.      Validity of the Warrant

                                  16          Taylor contends that the warrant is invalid because it was based on stale information and

                                  17   was insufficiently specific. He also argues that suppression of evidence is warranted based on a

                                  18   deficient electronic search protocol. The Court considers each argument in turn.

                                  19                  1.      Staleness

                                  20          First, Taylor argues that “[t]he information recited in the search warrant affidavit related to

                                  21   events that occurred as early as 2008 and no later than 2012, more than four years before the

                                  22   search was executed,” and that it was therefore stale. ECF No. 56 at 9. However, “[i]nformation

                                  23   underlying a warrant is not stale if there is sufficient basis to believe, based on a continuing pattern

                                  24   or other good reasons, that the items to be seized are still on the premises.” United States v.

                                  25   Schesso, 730 F.3d 1040, 1047 (9th Cir. 2013) (internal quotation marks and citation omitted).

                                  26   “The mere passage of substantial amounts of time is not controlling in a question of staleness.

                                  27   That is particularly true with electronic evidence.” United States v. Flores, 802 F.3d 1028, 1043

                                  28   (9th Cir. 2015) (internal quotation marks and citation omitted); see also United States v. Gourde,
                                                                                          9
                                   1   440 F.3d 1065, 1071 (9th Cir. 2006) (“Thanks to the long memory of computers, any evidence of

                                   2   a crime was almost certainly still on [the defendant’s] computer, even if he had tried to delete the

                                   3   [illegal] images.”). As the Ninth Circuit has explained:

                                   4                  One may properly infer that equipment acquired to accomplish the
                                                      crime and records of the criminal activity will be kept for some
                                   5                  period of time. When the evidence sought is of an ongoing criminal
                                                      business of a necessarily long-term nature . . . rather than that of a
                                   6                  completed act, greater lapses of time are permitted if the evidence in
                                                      the affidavit shows the probable existence of the activity at an earlier
                                   7                  time.
                                   8   Greany, 929 F.2d at 525 (citations omitted). In this case, the affidavit explains that “[p]ersons

                                   9   engaged in financial crimes often maintain such records for long periods of time, particularly

                                  10   when they are involved in ongoing criminal conduct over an extensive period”; that “the long-term

                                  11   retention of records in electronic form, including in e-mail accounts, can be even more extended

                                  12   than the retention of paper records”; and that records are often kept within residences and not just
Northern District of California
 United States District Court




                                  13   at business addresses.6 ECF No. 56-2 at 19-22. It also describes a multi-year course of allegedly

                                  14   illegal conduct, including acts taking place in 2014 and 2015. E.g., id. at 44-48. And it states that,

                                  15   “[f]rom the earliest inceptions of Taylor’s financial schemes to the present, the Target Premises

                                  16   has been listed at Taylor’s place of business for his various entities.” ECF No. 79-5 at 43. The

                                  17   affidavit was sufficient to establish probable cause that the evidence to be seized would be on the

                                  18   premises at the time the warrant was issued.

                                  19                  2.      Specificity

                                  20          Taylor also challenges the specificity of the warrant, arguing that it is both overbroad and

                                  21   lacking in particularity: “Taylor’s argument is that the search warrant was overbroad because of

                                  22   its failure to demonstrate probable cause for the search and seizure of each of the broad categories

                                  23   of items sought, and for its lack of particularity in describing items that might be evidence of the

                                  24
                                       6
                                  25     Citing to Gates, 462 U.S. 213, Taylor contends that these are conclusory statements that cannot
                                       establish probable cause. ECF No. 65 at 6. The Court disagrees. In Gates, the Supreme Court
                                  26   found insufficient statements by “an affiant that ‘he has cause to suspect and does believe that’
                                       liquor illegally brought into the United States is located on certain premises” and “that ‘affiants
                                  27   have received reliable information from a credible person and believe’ that heroin is stored in a
                                       home.” Gates, 462 U.S. at 239 (citations omitted). Here, by contrast, Hade’s affidavit contains
                                  28   more than “a mere conclusory statement that gives the magistrate virtually no basis at all for
                                       making a judgment regarding probable cause.” Id.
                                                                                          10
                                   1   alleged crime.” ECF No. 65 at 4. The Court disagrees.

                                   2          The affidavit describes in some detail several allegedly fraudulent schemes in which

                                   3   Taylor is alleged to have participated, including the use of “attorneys, multiple business entities

                                   4   and bank accounts, both foreign and domestic, to conceal the illicit proceeds.” ECF No. 56-2 at

                                   5   32-56. The affidavit further describes the types of records that might be relevant to proving such

                                   6   crimes and explains that such records are often stored on computers or other electronic equipment,

                                   7   including cell phones; that they are often retained for long periods of time; and the importance of

                                   8   taking forensic images of computers and digital devices. Id. at 17-30. Although Taylor is correct

                                   9   that the affidavit does not list every potential type of document that might be evidence of the

                                  10   alleged crimes, he cites no authority, and the Court is aware of none, that this is required. The

                                  11   Court concludes that the scope of the warrant does not exceed “the probable cause on which the

                                  12   warrant is based.” In re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d at 857. The only
Northern District of California
 United States District Court




                                  13   specific category of documents objected to by Taylor is “[l]oan and line-of-credit records

                                  14   including applications, financial statements, loan collateral, credit and background investigations

                                  15   required.” ECF No. 65 at 4 (also asserting that “[v]irtually every category of items to be seized

                                  16   listed in the warrant is similarly overbroad”). But the affidavit describes broad categories of

                                  17   financial records, including loan applications, that might be kept by persons engaged in financial

                                  18   crimes. ECF No. 56-2 at 19-20. Kow, in which the Ninth Circuit found a warrant to be overbroad

                                  19   and on which Taylor relies, is distinguishable. In that case, “[m]uch of the information in the

                                  20   affidavit relate[d] to . . . crimes [that had] no apparent connection to the business documents

                                  21   sought in the warrant,” and there was no evidence that “the entire business [was] merely a scheme

                                  22   to defraud or that all of the business’s records [were] likely to evidence criminal activity.” 58 F.3d

                                  23   at 427. In this case, by contrast, the affidavit only discusses the crimes at issue, and the

                                  24   documents sought had an obvious connection to those crimes. Additionally, two of the companies

                                  25   discussed in the affidavit were described as “sham companies.” ECF No. 56-2 at 35.

                                  26          The Court also rejects Taylor’s arguments that the warrant lacked sufficient particularity.

                                  27   A warrant may not “simply refer[] to the statute believed to have been violated” instead of

                                  28   “describing in greater detail the items one commonly expects to find on premises used for the
                                                                                         11
                                   1   criminal activities in question, or, at the very least, by describing the criminal activities

                                   2   themselves.” Spilotro, 800 F.2d at 964. Nor is it sufficient for a warrant to “authorize wholesale

                                   3   seizures of entire categories of items not generally evidence of criminal activity, and provide no

                                   4   guidelines to distinguish items used lawfully from those the government had probable cause to

                                   5   seize.” Id. But, in this case, “[b]ecause the search warrants, read in tandem with the

                                   6   accompanying affidavits, described specific crimes, the searches were not conducted pursuant to

                                   7   an impermissible general warrant.” United States v. Kahre, 737 F.3d 554, 566 (9th Cir. 2013).

                                   8   Attachment B to the warrant constrains the search to a limited time period, lists five specific

                                   9   crimes, and describes categories of documents and electronic evidence to be seized, and the

                                  10   affidavit provides a detailed description of the alleged crimes. The case is therefore

                                  11   distinguishable from cases where the Ninth Circuit has found warrants to be invalid. For example,

                                  12   in Kow, the warrant “failed to give any indication of the alleged crime to which the seized
Northern District of California
 United States District Court




                                  13   documents pertained” and “did not limit the scope of the seizure to a time frame within which the

                                  14   suspected criminal activity took place.” 58 F.3d at 427. Likewise, in Cardwell, “[t]he only

                                  15   limitation on the search and seizure of appellants’ business papers was the requirement that they

                                  16   be the instrumentality or evidence of violation of the general tax evasion statute, 26 U.S.C.

                                  17   § 7201.” 680 F.2d at 77. As further evidence that the warrant was not limitless, and that the

                                  18   agents did not believe it to be so, the agents in this case did not seize all documents or electronic

                                  19   devices they encountered when executing the warrant. ECF No. 63-1 ¶ 6 (“I specifically recall

                                  20   documents that did not fall under the scope of the warrant. These documents were not seized, but

                                  21   left at their original locations within Taylor’s residence and storage unit.”); ECF No. 79-3 at 46

                                  22   (recalling that “some CD’s” and “possibly some gaming equipment” were not seized).

                                  23           Taylor faults the affidavit for not “contain[ing] any facts relating to any specific computer

                                  24   or electronic device” other than a SWIFT machine. ECF No. 56 at 8. But he cites no authority,

                                  25   and the Court is aware of none, requiring a search warrant to list each specific computer or

                                  26   electronic device to be searched. This case is unlike VonderAhe v. Howland, 508 F.2d 364, 370

                                  27   (9th Cir. 1974), in which, “[u]pon the information available to it, the government knew exactly

                                  28   what it needed and wanted and where the records were located.” Here, by contrast, there is no
                                                                                          12
                                   1   indication that “the government was able to describe the items more particularly in light of the

                                   2   information available to it at the time the warrant was issued.” Spilotro, 800 F.2d at 963. As in

                                   3   Schesso, where the Ninth Circuit upheld the validity of a warrant to search “Schesso’s residence

                                   4   for ‘[a]ny computer or electronic equipment or digital data storage devices that are capable of

                                   5   being used’ for” dealing in or possessing child pornography, the government here “was faced with

                                   6   the challenge of searching for digital data that was not limited to a specific, known file or set of

                                   7   files. The government had no way of knowing which or how many illicit files there might be or

                                   8   where they might be stored, or of describing the items to be seized in a more precise manner.”

                                   9   730 F.3d at 1043, 1046. Under these circumstances, the failure of the warrant, including the

                                  10   affidavit, to be more specific as to the search of electronic devices is not constitutionally infirm.

                                  11          Finally, Taylor contends that the agents’ seizure of his wife’s iPhone highlights how

                                  12   impermissibly broad the warrant reached. However, the affidavit states that Taylor and his wife
Northern District of California
 United States District Court




                                  13   filed joint tax returns, including business schedules related to Clearfog Investments LLC, which

                                  14   Taylor used to fund SBUSA, one of the alleged sham companies that was part of the allegedly

                                  15   fraudulent scheme. ECF No. 56-2 at 33, 36-40. Combined with the affidavit’s descriptions of the

                                  16   types of records that would be relevant to the alleged crimes and how they might be stored, this is

                                  17   sufficient to establish probable cause to search Taylor’s wife’s cell phone. 7

                                  18          The Court does not find the warrant to be overbroad or lacking in particularity.

                                  19                  3.      Electronic Search Protocol

                                  20          Taylor next argues that the electronic search protocol used in this case “is deficient because

                                  21   it does not require the government to foreswear reliance on plain view and it makes no provision

                                  22   for a filter team.” ECF No. 56 at 7. The Ninth Circuit initially imposed these and other search

                                  23   protocol conditions as requirements in its en banc decision in United States v. Comprehensive

                                  24   Drug Testing, Inc., 579 F.3d 989, 1006 (9th Cir. 2009) (en banc) (“CDT II”). However:

                                  25

                                  26   7
                                         Taylor’s reliance on United States v. Griffith, 867 F.3d 1265 (D.C. Cir. 2017), is not persuasive.
                                  27   In Griffith, the court found that a warrant “authoriz[ing] the wholesale seizure of all electronic
                                       devices discovered in the apartment [where the defendant resided], including items owned by third
                                  28   parties,” was overbroad because it allowed seizure of “devices plainly unrelated to the crime.” Id.
                                       at 1270-71, 1277. Taylor’s wife’s cell phone was not plainly unrelated to the alleged crimes.
                                                                                          13
                                                      Approximately a year later, the en banc court issued a new, amended
                                   1                  opinion. The search protocol was no longer part of the majority
                                                      opinion, but instead was moved to a concurring opinion and thus
                                   2                  was no longer binding circuit precedent. By its own terms, the
                                                      concurring opinion proposes the protocols not as constitutional
                                   3                  requirements but as “guidance,” which, when followed, “offers the
                                                      government a safe harbor.” [United States v. Comprehensive Drug
                                   4                  Testing, Inc., 621 F.3d 1162, 1178 (9th Cir. 2010) (en banc) (“CDT
                                                      III”)] (Kozinski, C.J., concurring). Notably, there is no clear-cut
                                   5                  rule: “District and magistrate judges must exercise their independent
                                                      judgment in every case, but heeding this guidance will significantly
                                   6                  increase the likelihood that the searches and seizures of electronic
                                                      storage that they authorize will be deemed reasonable and lawful.”
                                   7                  Id.
                                   8   Schesso, 730 F.3d at 1049. Thus, the absence of these two protocols does not automatically

                                   9   violate the Fourth Amendment. Instead, “the proper balance between the government’s interest in

                                  10   law enforcement and the right of individuals to be free from unreasonable searches and seizures of

                                  11   electronic data must be determined on a case-by-case basis.” Id. at 1050. In making that

                                  12   determination, courts must “recognize the reality that over-seizing is an inherent part of the
Northern District of California
 United States District Court




                                  13   electronic search process and proceed on the assumption that, when it comes to the seizure of

                                  14   electronic records, this will be far more common than in the days of paper records.” CDT III, 621

                                  15   F.3d at 1177 (per curiam).

                                  16                  There is no way to be sure exactly what an electronic file contains
                                                      without somehow examining its contents – either by opening it and
                                  17                  looking, using specialized forensic software, keyword searching or
                                                      some other such technique. But electronic files are generally found
                                  18                  on media that also contain thousands or millions of other files
                                                      among which the sought-after data may be stored or concealed. By
                                  19                  necessity, government efforts to locate particular files will require
                                                      examining a great many other files to exclude the possibility that the
                                  20                  sought-after data are concealed there.
                                  21   Id. at 1176. Courts must be vigilant to ensure that “[t]he process of segregating electronic data

                                  22   that is seizable from that which is not [does] not become a vehicle for the government to gain

                                  23   access to data which it has no probable cause to collect.” Id. at 1177.

                                  24          As to plain view, inclusion of the recommended search protocol “would have made little

                                  25   difference” to Taylor, as the record in this case contains no suggestion that the government has

                                  26   relied on or will seek to rely on the plain view doctrine. Schesso, 730 F.3d at 1050. If the

                                  27   government attempts to introduce evidence that Taylor believes falls outside the scope of the

                                  28   warrant and can only be justified by the plain view doctrine, the Court can consider those
                                                                                        14
                                   1   arguments in the context of a motion in limine. Suppression of all evidence obtained under the

                                   2   warrant is not required.

                                   3          As to the absence of a filter team, the Ninth Circuit has explained that CDT III does not

                                   4   require such a team. In a case where “‘any authorized federal agent’ was allowed to search within

                                   5   [a defendant’s social media account] for responsive data,” the court explained:

                                   6                  Ideally, the government’s investigative team would not have been
                                                      involved in segregating responsive data from the rest of [the
                                   7                  defendant’s] account. CDT did not prohibit investigative teams
                                                      from participating in data segregation as a general matter, however,
                                   8                  and instead faulted the government for misleadingly suggesting in
                                                      the warrant that the team would not be involved. CDT thus serves
                                   9                  as a reminder not to mislead magistrates or exceed the scope of a
                                                      warrant, not as a blanket prohibition on data segregation by
                                  10                  investigative teams.
                                  11   Flores, 802 F.3d at 1045 n.22 (citing CDT III, 621 F.3d at 1168, 1172).8 As in that case, there is

                                  12   similarly no evidence in this case that “the seized data was . . . used for any broader investigative
Northern District of California
 United States District Court




                                  13   purposes.” Id. at 1045. The lack of an independent filter team did not render the warrant invalid.

                                  14          Taylor correctly observes that the government failed to comply with all aspects of its own

                                  15   search protocol. For example, the government acknowledges that “six emails and one attached

                                  16   document were erroneously retained as evidence that exceeded the date restrictions of the

                                  17   warrant,” and that “[a] complete forensic image of one iPhone was . . . mistakenly kept in its

                                  18   entirety and treated as seized evidence.” ECF No. 63-1 ¶¶ 10-11. But the government “will not

                                  19   seek to introduce evidence not searched within the period provided in the ESI protocol,” and there

                                  20   is thus nothing to suppress on these grounds.9 ECF No. 63 at 12 n.2.

                                  21
                                       8
                                  22     Taylor cites In the Matter of the United States of America’s Application for a Search Warrant to
                                       Seize and Search Electronic Devices from Edward Cunnius, in which a magistrate judge rejected
                                  23   an application for a search warrant because the government “refuse[d] to conduct its search of the
                                       digital devices utilizing a filter team and foreswearing reliance on the plain view doctrine.” 770 F.
                                  24   Supp. 2d 1138, 1139 (W.D. Wash. 2011). The Court is not persuaded by this non-binding
                                       authority in light of the Ninth Circuit’s reasoning in CDT III and Flores and the Court’s
                                  25   consideration of the facts of this case. Moreover, the magistrate judge in Cunnius was persuaded
                                       in part by its conclusion that “if the Court sanctions this action, its decision effectively becomes
                                  26   non-reviewable.” Id. at 1153 (citing United States v. Leon, 468 U.S. 897 (1984)). No such
                                       concerns are present here.
                                  27   9
                                        “Although the items seized may not be within the terms of the warrant, the district court need not
                                  28   suppress all of the evidence seized unless there was a flagrant disregard for the terms of the
                                       warrant. Only those items which fall outside the scope of the warrant need be suppressed.”
                                                                                        15
                                   1          The government also appears to have violated the search protocol’s provision that it may

                                   2   seize and retain a device only if it “determines that a mirror image of the contents of a device

                                   3   cannot be created on site in a reasonable time.” ECF No. 56-2 at 64. At the evidentiary hearing,

                                   4   Friesen testified that he did not recall attempting to image any of the devices on-site, even though

                                   5   some of them could have been imaged in 15 to 20 minutes. ECF No. 79-3 at 47-49. However, the

                                   6   seized devices fell within the scope of the warrant, and they would have been imaged and searched

                                   7   regardless of whether this was done on- or off-site. The government’s failure to image any

                                   8   devices on-site does not warrant suppression.10 United States v. Alvarez, No. 14-cr-00120-EMC,

                                   9   2016 WL 3220013, at *2-4 (N.D. Cal. June 10, 2016).

                                  10          C.      Good Faith Exception

                                  11          Finally, even if the warrant were invalid, “[i]n the absence of an allegation that the

                                  12   magistrate abandoned his detached and neutral role, suppression is appropriate only if the officers
Northern District of California
 United States District Court




                                  13   were dishonest or reckless in preparing their affidavit or could not have harbored an objectively

                                  14   reasonable belief in the existence of probable cause.” United States v. Leon, 468 U.S. 897, 926

                                  15   (1984). Taylor does not allege that the magistrate judge abandoned her judicial role or that Hade

                                  16   or anyone else acted in bad faith in preparing the affidavit or application for a warrant; he argues

                                  17   that the good faith exception does not apply because the search warrant was so facially deficient

                                  18   that no officer could have objectively relied on it. That standard is satisfied only where the

                                  19   affidavit is “so lacking in indicia of probable cause as to render official belief in its existence

                                  20   entirely unreasonable” – i.e., where there is no “evidence sufficient to create disagreement among

                                  21   thoughtful and competent judges as to the existence of probable cause.” Id. at 923 (quoting Brown

                                  22   v. Illinois, 422 U.S. 590, 610-611 (1975) (Powell, J., concurring in part)); id. at 926. For the

                                  23   reasons discussed above, the Court concludes that the affidavit in this case was sufficient to

                                  24

                                  25   United States v. Crozier, 777 F.2d 1376, 1381 (9th Cir. 1985). The Court does not find a “flagrant
                                       disregard for the terms of the warrant” in this case.
                                  26   10
                                          Taylor appears to concede as much in his reply: “The government concedes that it failed to
                                  27   follow its own electronic search protocol. While that failure may not, in and of itself, be grounds
                                       to suppress, it is further evidence of the government’s cavalier disregard of its obligation to
                                  28   protect the rights of its citizens and to abide by the dictates of the Fourth Amendment.” ECF No.
                                       65 at 5 (emphasis added).
                                                                                           16
                                   1   support a finding of probable cause, and the Court therefore cannot find that an official’s reliance

                                   2   on the warrant was objectively unreasonable. Likewise, “law enforcement officers cannot be

                                   3   faulted for relying on a warrant that did not contain the non-binding [electronic search] protocols.”

                                   4   Schesso, 730 F.3d at 1051 (applying good faith exception in the alternative).

                                   5                                             CONCLUSION

                                   6          Taylor’s motion to suppress is denied.

                                   7          IT IS SO ORDERED.

                                   8   Dated: January 22, 2019
                                                                                        ______________________________________
                                   9
                                                                                                      JON S. TIGAR
                                  10                                                            United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        17
